942 F.2d 790
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Willie R. ADAMS, Petitioner-Appellant,v.Rick SVOBODNY, Margot Knuth, Roger Pegues, Respondents-Appellees.
No. 90-35700.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

Before TANG, REINHARDT and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Adams appeals the dismissal of his complaint alleging a civil rights claim or, alternately, requesting habeas relief.   Based on Adams's response to the United States Magistrate Judge's order to show cause, we affirm the district court's finding that his complaint is frivolous and should be dismissed.   See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989);   Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.1984).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3